1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 INARA CEDRINS,

 8          Plaintiff-Appellant,

 9 v.                                                           NO. 30,178

10 JAMES AND SHARON PREWITT
11 and RAMESH KUMAR SHRESTHA,

12          Defendants-Appellees.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Beatrice J. Brickhouse, District Judge

15 Inara Cedrins
16 Cerrillos, NM

17 Pro Se Appellant

18 James Prewitt
19 Sharon Prewitt
20 Albuquerque, NM

21 Pro Se Appellees

22                                 MEMORANDUM OPINION

23 FRY, Chief Judge.
1       Summary dismissal was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary dismissal has been filed, and the time for doing

3 so has expired. DISMISSED.

4       IT IS SO ORDERED.



5
6                                       CYNTHIA A. FRY, Chief Judge

7 WE CONCUR:



8
9 JAMES J. WECHSLER, Judge



10
11 ROBERT E. ROBLES, Judge




                                          2